DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 1 in the reply filed on 04/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 4 and 11 are withdrawn. Claims 1-3, 5-10 and 12-23 are examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “an average value of the number of depressions and projections at an interface between the main phase and the sub phase is 500 or less” in the last two lines. Without reciting the length of the interface, the recited average value is indefinite. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 12-15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over US’455 (US 20180062455), and further in view of US’495 (US 5,480,495) and US’099 (US 2014/0349099).
Regarding claims 1, 8 and 17, US’455 teaches a magnet composition that meets the recited amount of a, b and c in claims 1 and 8 (See Table 1, Examples 1-35). US’455 discloses that the main phase has structure of ThMn12 (Abstract).
US’455 discloses that the magnet alloy is pulverized to make a magnet powder and the powder can be used to make a permanent magnet ([0037]). US’455 does not teach Zn is used in making the magnet. US’495 teaches a method of making a rare earth magnet having ThMn12 structure and discloses that Zn powder is used as a 
US’455 in view of US’495 does not teach the amount of Zn. US’099 teaches a method of making a rare earth magnet comprising Zn and discloses that increasing Zn amount increases coercivity while decreasing residual magnetic flux density (Abstract; Table 1, Examples 1-4). Thus, it would be obvious to one of ordinary skill in the art to optimize the amount of Zn through routine experimentation as taught by US’099 in the process of US’455 in view of US’495 in order to make a magnet having desired magnetic properties as disclosed by US’099. See MPEP 2144.05 II.
US’455 in view of US’495 and US’099 does not teach the depression and projection limitation recited in claim 8. However, US’455 in view of US’495 and US’099 teaches a Zn powder is added prior to making a permanent magnet followed by heating at 300-600 ºC, which is similar to the process disclosed by instant specification (compare the method of US’495 with Examples 1-5 of instant Specification), one of ordinary skill in the art would expect that the magnet disclosed by US’455 in view of US’495 and US’099 to meet the depression and projection limitation recited in claim 8.  
Regarding claims 2 and 9, claim 2 of US’455 discloses that 50 atomic percent or more of the element R is Sm. 

 Regarding claims 5 and 12, US’455 discloses that 50 atomic percent or less of the element Y is replaced with at least one element selected from the group consisting of Zr and Hf ([0019]). 
Regarding claims 6 and 13, US’455 discloses that 50 atomic percent or more of the element T is Ti or Nb ([0023]). 
 Regarding claims 7 and 14, US’455 discloses that 20 atomic percent or less of the element M is replaced with at least one element selected from the group consisting of Al, Si, Cr, Mn, Ni, and Ga ([0022]). 
Regarding claim 15, US’455 discloses that (I α-(Fe,Co)/(I α-(Fe,Co) + IThMn12)) is preferably less than 0.10 ([0028]; [0048]), which meets the limitation recited in claim 15.
Regarding claims 18-23, paragraphs [0037] to [0046] of US’455 teaches the limitations recited in the instant claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US’455 (US 20180062455).

US’455 teaches a grain boundary phase in the magnet ([0021]). US’455 does not teach the depression and projection limitation recited in claim 8. However, US’455 teaches an magnet composition that meets the recited composition in claim 8, one of ordinary skill in the art would expect that the magnet disclosed by US’455 to meet the depression and projection limitation recited in claim 8. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.   
Regarding claim 9, claim 2 of US’455 discloses that 50 atomic percent or more of the element R is Sm. 
Regarding claim 10, US’455 discloses that the magnetic material contains at least one element selected from the group consisting of N, C, B, H, and P ([0024]). 
 Regarding claim 12, US’455 discloses that 50 atomic percent or less of the element Y is replaced with at least one element selected from the group consisting of Zr and Hf ([0019]). 
Regarding claim 13, US’455 discloses that 50 atomic percent or more of the element T is Ti or Nb ([0023]). 
. 
Claim Rejections - 35 USC § 103
Claims 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US’455 (US 20180062455).
Regarding claim 8, US’455 teaches a magnet composition that meets the recited amount of a, b, c and d in claim 8 ([0017] to [0022]; Table 1, Examples 19-20). US’455 discloses examples M content b=88.9 at% (See Table 1) and US’455 discloses that 20 at% or less of M may be replaced by Cu or Ga ([0022]). Thus, the amount of Cu or Ga disclosed by US’455 is 0-17.78 at% that overlaps the recited d amount in claim 8. Thus, the recited amount of d is a prima facie case of obviousness over US’455. See MPEP 2144.05 I.
US’455 discloses that the main phase has structure of ThMn12 (Abstract).
US’455 teaches a grain boundary phase in the magnet ([0021]). US’455 does not teach the depression and projection limitation recited in claim 8. However, US’455 teaches an magnet composition that meets the recited composition in claim 8, one of ordinary skill in the art would expect that the magnet disclosed by US’455 to meet the depression and projection limitation recited in claim 8. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  

Regarding claim 10, US’455 discloses that the magnetic material contains at least one element selected from the group consisting of N, C, B, H, and P ([0024]). 
 Regarding claim 12, US’455 discloses that 50 atomic percent or less of the element Y is replaced with at least one element selected from the group consisting of Zr and Hf ([0019]). 
Regarding claim 13, US’455 discloses that 50 atomic percent or more of the element T is Ti or Nb ([0023]). 
 Regarding claim 14, US’455 discloses that 20 atomic percent or less of the element M is replaced with at least one element selected from the group consisting of Al, Si, Cr, Mn, Ni, and Ga ([0022]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-10 and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/283873 (US 2020/0075203) and over claims 1-23 of copending Application No. . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of copending Application No. 16/283873 and claims 1-23 of copending Application No. 16/283936 teach a magnet having composition that meets the recited composition in the instant claims.
Claims 1-19 of copending Application No. 16/283873 and claims 1-23 of copending Application No. 16/283936 do not teach the depression and projection limitations recited in claim 8. However, “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  In view of the fact that claims 1-19 of copending Application No. 16/283873 and claims 1-23 of copending Application No. 16/283936 teach a magnet composition that meets Applicants’ claimed magnet composition recited in the instant claims, one of ordinary skill in the art would expect that the magnet disclosed by claims 1-19 of copending Application No. 16/283873 and claims 1-23 of copending Application No. 16/283936 to meet the claimed depression and projection limitation recited in claim 8.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 8-10 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,923,255, claims 1-15 of U.S. Patent No. 10,250,085 and claims 1-16 of U.S. Patent No. 10,490,325. claims 1-19 of copending Application No. 16/283873 and claims 1-23 of copending Application No. 16/283936 teach a magnet having composition that meets the recited composition in the instant claims.
Claims claims 1-19 of U.S. Patent No. 10,923,255, claims 1-15 of U.S. Patent No. 10,250,085 and claims 1-16 of U.S. Patent No. 10,490,325 do not teach the depression and projection limitations recited in claim 8. However, “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  In view of the fact that claims 1-19 of U.S. Patent No. 10,923,255, claims 1-15 of U.S. Patent No. 10,250,085 and claims 1-16 of U.S. Patent No. 10,490,325 teach a magnet composition that meets Applicants’ claimed magnet composition recited in the instant claims, one of ordinary skill in the art would expect that the magnet disclosed by claims 1-19 of U.S. Patent No. 10,923,255, claims 1-15 of U.S. Patent No. 10,250,085 and claims 1-16 of U.S. Patent No. 10,490,325 to meet the claimed depression and projection limitation recited in claim 8.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.